 Case 2:18-cv-16534-JMV-JBC Document 41 Filed 10/25/19 Page 1 of 2 PageID: 161




Not for Publication

                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY


 RICHARDINE NESMITH,

              Plaint !ff
                                                            Civil Action No. 18-16534
         V.                                                        (JMV)(JBC)

 iENERGIZER HOLDINGS, LLC, et al.,
                                                                        ORDER
          Defendants.


John Michael Vazguez, U.S.D.J.

        Currently pending before the Court is Defendant AIoflca, Inc.’s motion to stay this matter

pending the resolution of arbitration between Plaintiff Richardine Nesmith and non-party Credit

One Bank. D.E. 37. Plaintiff consented to Alorica’s motion to stay, D.E. 37, in which Defendant

First Contact, LLC subsequently joined. D.E. 39. As a result, and for good cause shown,

        IT IS on this      2       day of October, 2019,

        ORDERED that this matter shall be STAYED pending Plaintiffs arbitration with Credit

One Bank; and it is further

        ORDERED that the Clerk of the Court shall administratively terminate this matter pending

entry of an order from this Court lifting the stay; and it is further

        ORDERED that within fourteen (14) days of the resolution of the arbitration, the parties

shall report to the Court, by way of submission on the docket, as to how they wish to proceed in

this case; and it is ffirther
 Case 2:18-cv-16534-JMV-JBC Document 41 Filed 10/25/19 Page 2 of 2 PageID: 162




       ORDERED that in the event any party wishes to have the stay of this matter lifted, that

party shall submit a letter on the docket seeking to reinstate this matter.



                                                       JOHN MICHAEL VAttE%, U.S.D.J.
